Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action reply filed on 9/27/22, in which claims 4-5, 8-9 and 11 were amended, claims 1-3, 7 and 10 were canceled and claims 12-26 were added.
Claim Objections
Claim 23 is objected to because of the following informalities:  claim 23 ln 1 recites “The toy building element according to claim 24” which appears to be a misstatement of “The toy building element according to claim 21”.
Claim 24 is objected to because of the following informalities:  claim 24 ln 1 recites “The toy building element according to claim 24” which appears to be a misstatement of “The toy building element according to claim 21”.
Appropriate correction is required.

Claim Rejections
Regarding the subject matter, Examiner points out that claims 4-5, 8-9 and 11-26 are directed towards a product and are examined as such.  Note that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 8-9 and 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Licht Botcher et al (US 2015/0190724, already of record) in view of Schweda et al (WO 2011083173, Examiner provides translation).
For claims 4-5, 9, 12, 17-19, 21-22 and 25, Licht Botcher et al teach an additively manufactured toy building element manufactured in an additive fashion by repeated solidification of a thin liquid layer ([0035]), which is not filament extrusion-based additive manufacturing; wherein the element is made of a polymeric material comprising a thermoplastic polymer ([0035]).
Licht Botcher et al do not teach using a photopolymer polymeric material wherein the photopolymer comprises an acrylate-based material, or using a polyamide or polylactic acid material. 
However, in the same field of endeavor pertaining to toy building elements, Schweda et al teach using a photopolymer polymeric material wherein the photopolymer comprises an acrylate-based material (pg 3, PMMA), or using a polyamide or polylactic acid material (pg 5, PA1010, PA610, PLA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schweda et al with those of Licht Botcher et al by using a photopolymer polymeric material wherein the photopolymer comprises an acrylate-based material, or using a polyamide or polylactic acid material since Licht Botcher et al are silent to the specific materials used and one would desire to use proven materials to form the toy building element. 
Further, since the same manufacturing as instantly claimed is being used, it is implied that the toy building element has a surface roughness defined by having an arithmetical mean height of the profile (Ra) below 100 um and a root mean square height of the profile (Rq) below 100 um when measured according to ISO 4287:1997.
For claims 8 and 11, though Licht Botcher et al do not teach the polymeric material is a bio-based polymer, a hybrid bio-based polymer, a petroleum-based polymer or a mixture of bio-based polymers and/or hybrid bio-based polymers and/or petroleum-based polymers; and the toy building element comprises fillers and/or fibres, further regarding specific materials taught as obvious by Schweda et al above, Schweda et al also teach the polymeric material is a bio-based polymer, a hybrid bio-based polymer, a petroleum-based polymer or a mixture of bio-based polymers and/or hybrid bio-based polymers and/or petroleum-based polymers; and the toy building element comprises fibres (pg 3). 
Finally, for claims 13-16, 20, 23-24, 26 and the parts of claims 17 and 21 regarding the additive manufacturing technique, the instant product from these product-by-process claims would be the same as or obvious from the product of the Licht Botcher et al/Schweda et al prior art.
Response to Arguments
Applicant's arguments filed 9/27/22 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743